Citation Nr: 0508364	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  99-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to an initial compensable evaluation for 
vascular headaches.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to May 
1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which, inter alia, denied service 
connection for irritable bowel syndrome, vascular headaches 
and seborrhic dermatitis.  A February 1999 rating decision 
granted service connection for vascular headaches and 
assigned a noncompensable evaluation.  The veteran appealed 
that latter decision for a higher initial rating for his 
vascular headaches.

A December 2002 Board decision on a separate issue informed 
the veteran that the Board was undertaking additional 
development of the issues of service connection for irritable 
bowel syndrome, seborrhic dermatitis and an initial 
compensable evaluation for vascular headaches.  In February 
2003, the veteran failed to report for a scheduled VA 
examination with regard to his dermatitis claim.  The Board 
remanded the claims in September 2003 for additional 
development, including conducting examinations with regard to 
each claim.  

In February 2004 signed correspondence, the veteran withdrew 
his claim for service connection for seborrhic dermatitis.  
As a result, this issue is no longer on appeal.  38 C.F.R. 
§ 20.304 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that the claims 
file does not include all relevant medical records.  
Therefore, the claims require additional compliance with The 
Veterans Claims Assistance Act (VCAA).

In February 2004 correspondence, the veteran stated that 
recently (within 6 months) he had been seen by doctors at the 
VA Compensation and Pension unit of the Palo Alto Health Care 
System with regard to his claims for service connection for 
irritable bowel syndrome and a compensable initial evaluation 
for vascular headaches.  The veteran stated that the results 
were not forwarded to the appropriate authorities who had 
requested them.  

The claims file does not have records corresponding to the 
veteran's description, or any documentation that VA attempted 
to obtain such records.  It is clear that VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claims.  The VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Under the pertinent provisions of the 
new law, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(2) (2004).  

In addition, there are also heightened obligations to assure 
that the record is complete with respect to Federal 
Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In light of the foregoing, the Board finds that the VCAA 
requires additional development and assistance.  Accordingly, 
this case is REMANDED for the following action:



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

